DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/1/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohata (JP 2001-188102) in view of Song et al. (US 2016/0185926).
Note: citations refer to the machine translation of JP ‘102 mailed 6/16/2021.
Regarding claim 19:
Ohata discloses a transparent film substrate, a hard coat layer, and an antireflection film for display screens [0001; 0024]. The transparent film substrate can include polyimide [0019]. The hard coat layer is not particular limited and includes organosilicon [0025]. The antireflection film has a static friction coefficient and dynamic friction coefficient of 0.1 or less, which provides a highly slippery surface [0028].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the coefficients of friction, including values within the presently claimed range and that provide a relative ratio within the presently claimed range, to provide a sheet with low friction properties.
Ohata is silent with regard to a substrate comprising polyamideimide and a hard coat comprising silsesquioxane.
These materials were known in the art. For example, Song discloses a window for a display device comprising a plastic substrate and a hard coating layer thereon [0003; 0011]. The substrate includes polyimide or polyamideimide [0012; 0061]. The hard coating layer includes organosilicon material such as polysilsesquioxane [0015; 0123].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polyamideimide for its known use as a transparent substrate and further to use polysilsesquioxane for its known use a hard coat material with Ohata’s teaching, and thereby achieve the claimed invention.


Allowable Subject Matter
Claims 1-3, 5-6, 8-12, and 14-17 are allowed.
The prior art of record is silent with regard to a window cover film comprising a base layer, a hard coating layer, and an anti-fingerprint layer, wherein the base layer comprises polyamideimide, the hard coating layer comprises a silsesquioxane compound, and the anti-fingerprint layer being derived from a polyfunctional (meth)acrylate polymer, a polyfunctional urethane (meth)acrylate oligomer having 6 to 15 (meth)acrylic groups as a functional group, a polyfunctional (meth)acrylate monomer having 2 to 6 (meth)acrylic groups, and a fluorinated (meth)acrylate monomer, and wherein the window cover film has a dynamic friction coefficient and static friction coefficient as described in claim 1. See paragraphs 41-42 of the Final Rejection mailed 12/2/2021 for further details.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787